Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 09/23/2020.  Claims 1-20 are pending in the case.  Claims 1, 19, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-12, 16, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman).

As to independent claims 1, 19 and 20, Adler teaches a method (Col 1 line 37-38, a method for augmenting media content) comprising: 
receiving, by a messaging application implemented on a client device, input that selects a sound option to add sound to one or more images (Fig. 9, Col 7 line 41-43, a user of the client device 102 may select or capture an image and display the image within the GUI within a message composition interface; the message composition interface is the messaging application 102 is the client device; Col 7 line 52-64, or example, the presentation module 302 may cause display of a presentation of the first media within a GUI, wherein the presentation of the first media includes a display of a set of enhancement options (e.g., the enhancement options 910 of FIG. 9) overlaid upon the first media; the enhancement options 910 is the sound option; 920 is the one image; user selecting 910 is the input); 
in response to receiving the input, presenting a sound editing user interface element (Fig. 10, Fig. 11, Col 10 line 24-29, A user may provide an input selecting an enhancement option from among the set of enhancement options 910, and in response, the presentation module 302 of the enhancement system 124 generates and causes display of a collection of media items (e.g., the collection of media items 1010 of FIG. 10); 1000 is interface respond to the option 910 user selection; Col 10 line 60-67, Fig. 10 line 60-67, A user may select the graphical icon 1025, and in response, the presentation module 302 may generate and cause display of the GUI 1105 as seen in the interface diagram 1100 of FIG. 11. Audio recorded by the user may then be displayed among the collection of media content 1010, in a section 1015 (i.e., “MY SOUNDS”); Col 11 line 14-15, FIG. 11 is an interface diagram 1100 depicting an interface 1105 to record audio data; 1110 is the sound editing user interface element); 
receiving an interaction with the sound editing user interface element to modify a start point of the sound (Col 11 line 28-36, the presentation module 302 may cause display of a visualization 1110 of the recorded audio data, in response to the recording the audio data. A user may further provide inputs through the interface elements 1115 to shorten or select sections of the recorded audio. For example, a user may move positions of the interface elements 1115 along the visualization 1110 in order to select a portion of the recorded audio data depicted by the visualization 1110; moving positions of the interface elements 1115 (the left one) modifies the starting position of the audio recording); 
embedding a graphical element representing the sound in the one or more images (Col 11 line 37-43, As seen in FIG. 12, the composite media 1205 comprises a presentation of the first media 920, as seen in FIG. 9, and a graphical icon 120 that represents the second media selected by the user through the interface 1005 (e.g., the second media 1030); 1210 is the graphical element embedded in the image 920); 
playing, by the messaging application, the sound associated with the graphical element starting from the start point together with displaying the one or more images (Col 11 line 44-49, As seen in FIG. 12, in response to receiving a selection of the graphical icon 1210, the presentation module 302 generates and causes display of content 1215, wherein the content 1215 is associated with the second media that corresponds with the graphical icon 1210).
Adler does not teach:
a sound editing user interface element that visually indicates a played portion of the sound and separately visually indicates an un-played portion of the sound.
Leiberman teaches:
a sound editing user interface element that visually indicates a played portion of the sound and separately visually indicates an un-played portion of the sound (Fig. 6A, 6B, 6C, paragraph [0064], For example, in response to beginning an image capturing session, the selected audio track (e.g., from FIGS. 3A and 3B), may begin to play. Position bar 618 of user interface 600 may show a current position of the selected audio track as it plays. As an audio track progresses, position bar 618 will move to various positions along waveform 660 to indicate a current position within the audio track; Fig. 6A is a sound editing interface, the sound portion to the left of position bar 618 is the played portion, the sound portion to the right of position bar 618 is the unplayed portion).
Since Adler teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Leiberman, as the prior arts are in the same application field of audio and video composition, and Leiberman further teaches audio file played portion control. By incorporating Leiberman into Adler would improve the integrity of Adler’s system by allowing music videos may be created including portions of one or more video takes that are automatically synchronized to an audio track (Leiberman, paragraph [0002]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Leiberman teaches the method of claim 1, further comprising: 
activating a camera of client device (Fig. 6A, paragraph [0063], Capture button 602 may, for example, be substantially similar to start button 502 of FIGS. 5A and 5B, with the exception that capture button 602 may also be used to stop or pause an image capturing session); 
displaying, as the one or more images, video captured by the camera (paragraph [0066], For example, as seen in FIG. 6A, video take indicator 612 may indicate to the user that the images being captured by their user device in the current image capturing session, “Take 1”, is a first video take); and 
displaying the sound option on top of the video captured by the camera (Fig. 6A, paragraph [0064], User interface 620 includes position bar 628 which may show a current position of the selected audio track shown by waveform 660).

As to dependent claim 4, the rejection of claim 3 is incorporated. Adler teaches the method further comprising:
receiving a user input that taps a camera button (paragraph [0059], in response to selecting video take button 406 of user interface 400, camera 112 on user device 100 may open or begin operating, and images that may be captured by camera 112 may be displayed within viewing area 506 of user interface 500); 
storing an image captured by the camera (paragraph [0141], an option to save the music video to the user devices memory or storage); 
selecting a time duration from a timer tool displayed on top of the video (paragraph [0060], In some embodiments, a countdown may appear within viewing area 506 in response to a user selecting start button 502); and 
associating the sound with the image such that the sound plays for the selected time duration while the image is displayed (paragraph [0082], At step 804, a duration may be selected for the audio track selected at step 802. For example, a user may decide to only include a portion of the selected audio track for the music video that will be created. The user may, in one particular instance, move a beginning bar 362 of FIG. 3B to a first or starting position for the selected audio track, and then move ending bar 364 to a second or end position for the selected audio track).

As to dependent claim 10, the rejection of claim 1 is incorporated. Adler teaches the  method of claim 1, further comprising: displaying a list of sounds in a sound selection user interface in response to receiving the input that selects the sound option; and receiving a user selection of the sound from the list of sounds (Fig. 9, Fig. 10; Fig. 10 interface 1000 is displayed by user selecting “910” sound option; Col 10 line 40-48, the collection of media content 1010 comprises a set of audio files that each have corresponding identification information. The identification information may for example include a title, an artist, album art work, as well as a visual representation of the audio (e.g., a waveform 1020). The collection of media content 1010 may be presented as a scrollable list, such that a user may scroll through the collection of media content 1010 to identify one or more media items; 1010 is the list of sounds).

As to dependent claim 11, the rejection of claim 10 is incorporated. Adler teaches the  method of claim 10, wherein each sound in the list of sounds is associated with an option to play audio of the sound before selecting the sound to include in the one or more images (Col 11 line 5-14, in response to detecting the identifier of the second media item 1030 at the position 1035, the presentation module 302 may retrieve and present a sample of the second media item 1030. Presenting the sample may include playing a portion of an audio file, as well as dynamically animating a waveform 1040 that represents the second media item 1030, based on audio data associated with the sample of the second media item 1030; present a sample of the sound track is the option to play audio of the sound).

As to dependent claim 12, the rejection of claim 10 is incorporated. Adler teaches the method of claim 10, wherein the sound editing user interface element is displayed in response to receiving the user selection of the sound (Col 10 line 60-67, A user may select the graphical icon 1025, and in response, the presentation module 302 may generate and cause display of the GUI 1105 as seen in the interface diagram 1100 of FIG. 11. Audio recorded by the user may then be displayed among the collection of media content 1010, in a section 1015 (i.e., “MY SOUNDS”); Col 11 line 14-15, FIG. 11 is an interface diagram 1100 depicting an interface 1105 to record audio data; 1110 is the sound editing user interface element).

As to dependent claim 16, the rejection of claim 1 is incorporated. Leiberman teaches the method of claim 1, wherein the sound associated with the graphical element starting from the start point is played while the one or more images are being edited (Fig. 3B, paragraph [0055], The user may select a starting point for the selected audio track by moving starting bar 362 about waveform 360. Where ever the user places starting bar 362 on waveform 360 would then correspond to a beginning of the section of audio track 302b that would be used for the created music video).

Claims 2, and 7-9 are rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman) and in view of Piechowicz et al. (US 20200293156 A1, hereinafter Piechowicz).

As to dependent claim 2, the rejection of claim 1 is incorporated. Leiberman teaches the method of claim 1, wherein: the sound editing user interface element comprises a sound waveform that visually indicates the played portion of the sound and separately visually indicates the un-played portion of the sound (Fig. 6A, 6B, 6C, paragraph [0064], For example, in response to beginning an image capturing session, the selected audio track (e.g., from FIGS. 3A and 3B), may begin to play. Position bar 618 of user interface 600 may show a current position of the selected audio track as it plays. As an audio track progresses, position bar 618 will move to various positions along waveform 660 to indicate a current position within the audio track; the sound portion to the left of position bar 618 is the played portion, the sound portion to the right of position bar 618 is the unplayed portion), and an option to remove the sound (paragraph [0051], Each project 210a and 210b may also include a delete button 206).
Adler/Leiberman does not teach:
the sound option is displayed on top of the one or more images in one of two visual states, wherein the sound option is displayed in a first visual state to indicate that the sound has been added to augment the one or more images, and wherein the sound option is displayed in a second visual state to indicate that the one or more images have not been augmented with a selected sound;
a play/stop button to control playback of the sound,
the graphical element is configured to be adjusted in size and position in response to user input.
	Piechowicz teaches:
the sound option is displayed on top of the one or more images in one of two visual states, wherein the sound option is displayed in a first visual state to indicate that the sound has been added to augment the one or more images, and wherein the sound option is displayed in a second visual state to indicate that the one or more images have not been augmented with a selected sound (Fig. 3, paragraph [0063], a variety of assets, such as video assets, image assets, and audio assets in an asset list 386; 386 listed item could be a sound; paragraph [0065], the UI 300 may present the asset playback controls 314 when video assets and/or audio assets have been added to the scene 312 but may not present the playback controls 314 when no assets have been added to the scene 312 or when only image assets have been added to the scene 312; the playback controls 314 presentation yes/no status are the first/second visual state; 312 is the one or more images);
a play/stop button to control playback of the sound (Fig. 3, paragraph [0065], the playback controls 314 may include a button to play the asset, a button to pause the asset, and a button to turn on auto-replay of the asset); and 
the graphical element is configured to be adjusted in size and position in response to user input (Fig. 4, paragraph [0068], a positioned Gesture Area 416 may be added to the scene 412; 416 is the graphical element; in response to receiving input on an anchor of the positioned Gesture Area 416 such as a mouse hold, the positioned Gesture Area 416 may be resized within the scene 412. For example, the positioned Gesture Area 416 may be moved to the upper left corner of the scene 412 and may be resized to fill the entire scene 412; 416 may be adjusted in size and position).
Since Adler/Leiberman teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Piechowicz, as the prior arts are in the same application field of audio/video editing user interface, and Piechowicz further teaches an interface for adding a sound to a video/image. By incorporating Piechowicz into Adler/Leiberman would expand the utility of Adler/Leiberman’s system by allowing to create an interactive media item (Piechowicz, paragraph [0060]).

As to dependent claim 7, the rejection of claim 1 is incorporated. Leiberman teaches the method of claim 1, further comprising: 
comparing a duration of the video to a duration of the sound, wherein the sound option is displayed in response to determining that the duration of the video is less than a threshold duration (paragraph [0128], Wave packet 1062 may correspond to a repeating wave of audio that has a duration of time t1 and repeats after a time t2. As an illustrative example, wave packet 1062 may correspond to a vocal phrase of length t1 (e.g., the duration of time of the vocal phrase is length t1), where the vocal phrase repeats periodically during waveform 1060).
Adler/Leiberman does not teach: 
selecting a video from a plurality of previously stored videos; displaying the video together with the sound editing user interface element; and 
Piechowicz teaches:
selecting a video from a plurality of previously stored videos element (paragraph [0067], For example, to reach the UI 400 from the UI 300 of FIG. 3, a user may select the “Scene 1 Loop” scene from the list of scenes 444); displaying the video together with the sound editing user interface element (paragraph [0067], the UI 400 may present the “Scene 1 Loop” scene in the Canvas/Path area 402 in the Canvas View tab 410 as the scene 412).
Since Adler/Leiberman teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Piechowicz, as the prior arts are in the same application field of audio/video editing user interface, and Piechowicz further teaches an interface for selecting a video file. By incorporating Piechowicz into Adler/Leiberman would expand the utility of Adler/Leiberman’s system by allowing to create an interactive media item (Piechowicz, paragraph [0060]).

As to dependent claim 8, the rejection of claim 7 is incorporated. Leiberman teaches the method of claim 7, further comprising in response to determining that the duration of the video is shorter than the duration of the sound, displaying a first visual indicator that represents a first portion of the sound that will play back together with the video and a second visual indicator that represents a second portion of the sound that will be excluded from playback of the video following the first portion (paragraph [0077], a time or duration of each portion of selected images/video may be equal to the corresponding section of waveform 760 that it has been synchronized to. For example, section 774 of waveform 760 begins at time 02:00 and ends at time 02:40. Thus, the portion of Take 3 shown within scene 770 is also equal to a 40 second time period, as indicated by scene information 772. Similarly, section 734 of waveform 760 begins at time 00:50 and ends at time 01:00. Correspondingly, Take 2 of scene 730 is paired such that 10 seconds of Take 2 are used (e.g., times 00:50-01:00).).

As to dependent claim 9, the rejection of claim 7 is incorporated. Leiberman teaches the method further comprising in response to determining that the duration of the video is longer than the duration of the sound, looping playback of the sound while the video continues to play and displaying a visual indicator that indicates playback of the sound is being looped or playing the sound only once (paragraph [0129], in response to wave packet 1062 occurring, the created music video may have scene 720, including Take 1 at times 00:15-00:35, switch to scene 730, including Take 3 at times 00:40-0050. In this way, video takes may be paired with an audio track based on one or more instances of a repeating vocal phrase or a standalone vocal phrase; 1062 is the visual indicator the indicates the sound playback).


Claims 5-6 are rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman) and in view of Flynn et al. (US 20150350136 A1, hereinafter Flynn).

As to dependent claim 5, the rejection of claim 1 is incorporated. Leiberman teaches the method further comprising: 
as the video is being recorded, looping playback of the sound (paragraph [0064], For example, in response to beginning an image capturing session, the selected audio track (e.g., from FIGS. 3A and 3B), may begin to play); 
as the video is being recorded, animating the sound editing user interface element to visually indicate the played portion of the sound (Fig. 6A, 6B, 6C, paragraph [0064], For example, in response to beginning an image capturing session, the selected audio track (e.g., from FIGS. 3A and 3B), may begin to play. Position bar 618 of user interface 600 may show a current position of the selected audio track as it plays. As an audio track progresses, position bar 618 will move to various positions along waveform 660 to indicate a current position within the audio track; the audio position bar is the sound animation, the sound portion to the left of position bar 618 is the played portion); and 
associating the sound with the recorded video such that the sound plays while the video is played back (paragraph [0086], At step 810, a music video is created featuring the selected audio track and at least a subset of the video takes. The subset may include any portion of any number of the video takes. For example, times 00:00-00:30, 01:30-02:00, and 03:00-03:36 of Take 3 may be used for scenes 710, 770, and 790 of music video 700).
Adler/Leiberman does not teach 
receiving a user input that presses and holds a camera button; 
recording a video captured by a camera of the client device until the user releases the camera button; 
Flynn teaches:
receiving a user input that presses and holds a camera button; recording a video captured by a camera of the client device until the user releases the camera button (paragraph [0097], the user can tap on a “React” button to cause the camera to capture an image corresponding to the camera view. the user can press and hold the “React” button to cause the camera to record a video of whatever is shown in the camera view. When the user releases the press and hold of the “React” button, the video recording can end).
Since Adler/PIECHOWICZ teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Flynn, as the prior arts are in the same application field of media recording user interface, and Flynn further teaches user gesture to record video. By incorporating Flynn into Adler/PIECHOWICZ would expand the utility of Adler/PIECHOWICZ’s system by allowing receive one or more commands or instructions to generate the Reaction (Flynn, paragraph [0097]).

As to dependent claim 6, the rejection of claim 5 is incorporated. Leiberman teaches the method of further comprising: 
terminating recording of the video at a play position of the sound prior to an end position of the sound (paragraph [0085], If, at step 808, it is determined that the user is not finished capturing video takes for the music video to be created, then process 800 returns to step 806 and additional video takes are captured); 
recording a new video segment to play back following playback of the recorded video (paragraph [0085], For example, after a user finishes capturing Take 1 seen in FIG. 6A, the user may decide to capture another video take. The user may then repeat step 806 such that a new video take is captured (e.g., Take 2), where the selected audio track also plays while the new video take is being captured); and 
continuing playback of the sound from the play position while recording the new video segment (paragraph [0085], For example, Take 2 as seen in FIG. 6B may be a second video take captured after a user has captured Take 1 of FIG. 6A. The user may capture as many additional video takes as desired).

Claims 13-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman) and in view of TikTok Video 1 (https://www.youtube.com/watch?v=VKfwY5w4igU, dated 07/18/2019, hereinafter TikTok 1).

As to dependent claim 13, the rejection of claim 1 is incorporated. Leiberman teaches the method further comprising:
as the video being captured, animating the sound editing user interface element to visually indicate the played portion of the sound (Fig. 6A, 6B, 6C, paragraph [0064], For example, in response to beginning an image capturing session, the selected audio track (e.g., from FIGS. 3A and 3B), may begin to play. Position bar 618 of user interface 600 may show a current position of the selected audio track as it plays. As an audio track progresses, position bar 618 will move to various positions along waveform 660 to indicate a current position within the audio track; the audio position bar moving as the sound playing is the sound animation, the sound portion to the left of position bar 618 is the played portion).
Adler/Leiberman does not teach: 
displaying a camera button on top of the one or more images; 
receiving a user input that presses and holds the camera button; 
animating the camera button to represent a duration of video being captured by the camera of the client device; 
as the camera button is being animated to represent the duration of the video being captured, animating the sound editing user interface element to visually indicate the played portion of the sound.
TikTok 1 teach:
displaying a camera button on top of the one or more images (see video 0:35/3:13, the big red circle shaped camera button, on top of the camera image); 
receiving a user input that presses and holds the camera button (see video 0:37/3:13, the big red circle shaped camera button is pressed to record video); 
animating the camera button to represent a duration of video being captured by the camera of the client device (see video 0:38-0:40/3:13, the camera button blinks while video is taken, to indicate the video taking in progress);
the camera button is being animated to represent the duration of the video being captured (see video 0:38-0:40/3:13, the camera button keeps blinking while the video taking in progress).
Since Adler/Leiberman teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by TikTok 1, as the prior arts are in the same application field of media recording, and TikTok 1 further teaches audio/video synchronization. By incorporating TikTok 1 into Adler/Leiberman would expand the utility of Adler/Leiberman’s system by allowing to add you own sound to video track (TikTok 1, 0:06/3:13).

As to dependent claim 14, the rejection of claim 13 is incorporated. Leiberman teaches the method, wherein a size of a visual element that represents the duration of video being captured by the camera of the client device corresponds to a size of the portion of the sound editing user interface element representing the played portion of the sound (Fig. 7A, paragraph [0069], Scenes or portions 710, 720, 730, 740, 750, 770, 780, and 790 of video 700 correspond to certain images or video captured by a user while in an image capturing session (e.g., FIGS. 6A-C). Scene information 712 includes the relevant video take and timing for scene 710; paragraph [0071], A scene's images may be matched to an appropriate section of the selected audio track's waveform 760 (e.g., corresponding to the selected audio track 302b of FIG. 3A). For example, scene 710 may be synchronized to section 714 of waveform 760; video portions 710, 720 corresponds to its audio portion length).

As to dependent claim 15, the rejection of claim 13 is incorporated. Leiberman teaches the method, wherein a size of a visual element that represents the duration of video being captured by the camera of the client device increases as a size of the portion of the sound editing user interface element representing the played portion of the sound increases (Fig. 7A, paragraph [0069], Scenes or portions 710, 720, 730, 740, 750, 770, 780, and 790 of video 700 correspond to certain images or video captured by a user while in an image capturing session (e.g., FIGS. 6A-C). Scene information 712 includes the relevant video take and timing for scene 710; paragraph [0071], A scene's images may be matched to an appropriate section of the selected audio track's waveform 760 (e.g., corresponding to the selected audio track 302b of FIG. 3A). For example, scene 710 may be synchronized to section 714 of waveform 760; video portions 710, 720 corresponds to its audio portion length, such as audio 724 for video 720 is shorter than audio 714 for video 710).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman) and in view of Howe et al. (US 20190097792 A1, hereinafter Howe).

As to dependent claim 17, the rejection of claim 1 is incorporated. Adler teaches the  method of claim 1, further comprising: image modification features comprising audio in response to receiving a user request a user request to associate the sound with the one or more images to play the sound back together with the one or more images (Col 11 line 37-43, As seen in FIG. 12, the composite media 1205 comprises a presentation of the first media 920, as seen in FIG. 9, and a graphical icon 120 that represents the second media selected by the user through the interface 1005 (e.g., the second media 1030); 1210 is the graphical element embedded in the image 920).
	Adler/Leiberman does not teach:
preventing access to image modification features.
Howe teaches:
preventing access to image modification features (paragraph [0075], he termination module 206 prevents access to the decrypted image so that it cannot be accessed, displayed, copied, modified, and/or the like, on the first device 304).
Since Adler/Leiberman teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preventing access to image modification features, as taught by Howe, as the prior arts are in the same application field of user media interface, and Howe further teaches image modification prevention. By incorporating Howe into Adler/Leiberman would expand the utility of Adler/Leiberman’s system by allowing prevents access to the decrypted image (Howe, paragraph [0075]).

Claim 18 is rejected under AIA  35 U.S.C §103 as being unpatentable over Adler et al. (US 10666587 B1, hereinafter Adler, Patent date 05/26/2020) in view of Leiberman et al. (US 20170236551 A1, hereinafter Leiberman) and in view of Pak et al. (US 20130326355 A1, hereinafter Pak).

As to dependent claim 18, the rejection of claim 1 is incorporated. Adler teaches the  method of claim 1, further comprising: audio has been applied to the one or more images, and a user request to associate the sound with the one or more images to play the sound back together with the one or more images (Col 11 line 37-43, As seen in FIG. 12, the composite media 1205 comprises a presentation of the first media 920, as seen in FIG. 9, and a graphical icon 120 that represents the second media selected by the user through the interface 1005 (e.g., the second media 1030); 1210 is the graphical element embedded in the image 920).
	Adler/Leiberman does not teach:
determining that a modification feature has been applied to the prior to receiving the user selection of the option; and disabling the modification feature in response to receiving a user request.
Pak teaches:
determining that a modification feature has been applied to the prior to receiving the user selection; and disabling the modification feature in response to receiving a user request (paragraph [0031], once the user has expressed positive feedback for the instance of content 125 by selecting the "Like" button associated with the instance of content 125 within the interface, the client application could disable the "Like" button for the first user).
Since Adler/Leiberman teaches a method of embedding a sound for an image, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining that a modification feature has been applied to the prior to receiving the user selection; and disabling the modification feature in response to receiving a user request, as taught by Pak, as the prior arts are in the same application field of user interface display, and Pak further teaches image interface element more than once operation prevention. By incorporating Pak into Adler/Leiberman would expand the utility of Adler/Leiberman’s system by allowing single-use objects within the interface (Pak, paragraph [0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143